TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00563-CR




                                Ex parte Fred Michael Underwood




            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
     NO. 670854, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Underwood’s brief was originally due November 6, 2006. The time for filing has

been extended four times on the motion of Underwood’s retained counsel, Landon Northcutt. On

January 24, 2007, in granting counsel’s third extension, the Court ordered the brief filed no later than

February 16, 2007. Counsel did not comply with that order and requested a fourth extension. On

February 27, 2007, that motion was granted and counsel was ordered to file his brief no later than

March 16, 2007. The brief has not been received.

                The appeal is abated. The trial court shall conduct a hearing to determine whether

Underwood desires to prosecute this appeal, whether Underwood is indigent, and, if he is not

indigent, whether Northcutt has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. If Underwood desires to prosecute the appeal but

is indigent, the court shall appoint substitute counsel who will effectively represent appellant on

appeal. A record from this hearing, including copies of all findings and orders and a transcription
of the court reporter’s notes, shall be forwarded to the clerk of this Court for filing as a supplemental

record no later than May 4, 2007. Rule 38.8(b)(3).




                                                __________________________________________

                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: April 5, 2007

Do Not Publish




                                                   2